Name: Council Regulation (EEC) No 3460/88 of 4 November 1988 opening, allocating and providing for the administration of Community tariff quotas for certain handwoven fabrics, pile and chenille (1989)
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 12 . 11 . 88 Official Journal of the European Communities No L 308 / 37 COUNCIL REGULATION (EEC) No 3460/ 88 of 4 November 1988 opening, allocating and providing for the administration of Community tariff quotas for certain handwoven fabrics , pile and chenille ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , as regards handwoven fabrics of silk , waste silk other than noil and cotton , the Community has declared its readiness to open annual duty-free Community tariff quotas up to a value (customs value) which , for 1988 , amounted to 2 316 000 ECU for silk fabrics and to 2 069 000 ECU for cotton fabrics ; whereas products may be admitted under the Community tariff quota only on production of a certificate of manufacture recognized by the relevant authorities of the European Economic Community , such products being stamped in a manner approved by those authorities at the beginning and end of each item and carried direct from the country of manufacture to the Community ; whereas it is , accordingly , appropriate to open the tariff quotas in question with effect from 1 January 1989 , at the levels set for 1988 ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate laid down for the quotas should be applied consistently to all imports until the quotas are used up ; whereas , in the light of the principles outlined above , a Community tariff quota arrangement based on an allocation among the Member States would seem to preserve the Community nature of the said quotas ; whereas , to represent as closely as possible the actual development of the market in the said goods, the allocation should follow proportionately the requirements calculated both on the basis of statistics of imports from third countries during a representative reference period and on the basis of the economic prospects for the quota year in question ; i Whereas , however , in the statistical nomenclatures there is no specific classification for the handwoven fabrics concerned ; whereas , in these circumstances , it has been impossible to collect sufficiently precise and representative statistics ; whereas the quantities charged against the shares allocated to the Member States for the Community tariff quotas opened for certain of these fabrics for 1985 , 1986 and 1987 were as follows : 1 . Woven fabrics of silk or of waste silk other than noil : Member States 1985 1986 , 1987 ECU % ECU % ECU % Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 12 681 41 784 1 269 934 0 391 287 0 128 370 157 670 0,63 2,09 63,44 0 19,55 0 6,41 7,88 44 284 60 687 1 452 095 0 0 237 718 0 109 000 0 92 298 2,22 3,04 72,75 0 0 11,91 0 5,46 0 4,62 40 371 61 814 1 453 330 0 0 442 082 0 156 434 0 91 026 1,80 2,75 64,73 0 0 19,69 0 6,97 0 4,06 2 . Woven fabrics of cotton : Member States 1985 1986 1987 . ECU % ECU % ECU % Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 68 998 267 999 325 655 0 852 600 0 56 805 470 600 3,38 13,12 15,94 0 41,74 0 2,78 23,04 112 000 294 500 511 1502 0 0 799 600 0 15 063 0 276 404 5,57 14,66 25,46 0 0 39,80 0 0,75 0 13,76 81 000 266 291 621 230 0 0 598 400 0 99 150 0 388 840 3,94 12,96 30,23 0 0 20,12 0 4,83 0 18,92 No L 308 / 38 Official Journal of the European Communities 12.11.88 Whereas , in view of the variations in these figures , no firm conclusion can be reached on the real requirements of each Member State referred to above for the quota period under consideration ; whereas the new Member States' requirements cannot be accurately determined either ; whereas , in order that the Community tariff quotas in question may be allocated fairly among the Member States , the initial percentage shares of the quota volume may be expressed roughly as follows : shares should draw a supplementary share from the corresponding reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up , and as many times as the reserve allows; whereas each initial and supplementary share must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission and the latter must be able to monitor the extent to which the tariff quotas have been used up and inform the Member States accordingly ; Whereas , if at a given date in the quota period a Member State has a considerable quantity of one of its initial shares left over , it is essential that it should return a significant proportion to the reserve to prevent a part of one or other of the Community quotas from remaining unused in one Member State while it could be used in others ; Member States Silk goods Cotton goods Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 4,58 4,58 41,86 3,17 2,16 22,88 3,00 9,24 0,84 7,64 3,41 8,72 13,05 0,82 1,30 37,17 2,24 3,45 0,09 29,75 Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members , Whereas , to take account of future import trends for the goods under consideration , each quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover at a later date the requirements of Member States which have used up their initial shares ; whereas , to give importers some degree of certainty , the first part of each Community tariff quota should be set at a relatively high level , at approximately 51 % for silk goods and at approximately 54 % for cotton goods ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 , the customs duties applicable to imports of the following products shall be suspended at the level indicated and within the limits of Community tariff quotas as shown herewith : Whereas the initial shares may be used up at various rates of rapidity ; whereas , therefore , to take account of this fact and avoid any break in the continuity of supplies , any Member State which has almost used up one of its initial Order No CN code Description Quota volume (ECU) Rate of duty (% ) 09.0101" ex 5007 5803 ¢ ex 5803 90 10 Woven fabrics of silk or of silk waste :  Fabrics woven on handlooms Gauze , other than narrow fabrics of heading No 5806 :   Of silk or silk waste :  Fabrics woven on handlooms " 2 316 000 0 12 . 11 . 88 Official Journal of the European Communities No L 308 / 39 Order No CN code Description Quota volume (ECU) Rate of duty % ex 5208 ex 5209 ex 5210 09.0103&lt; 2 069 000 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing not more than 200 g/m2 :  Fabrics woven on handlooms Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing more than 200 g/m2 :  Fabrics woven on handlooms Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing not more than 200 g/m2 :  Fabrics woven on handlooms Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing more than 200 g /m2 :  Fabrics woven on handlooms Other woven fabrics of cotton :  Fabrics woven on handlooms Woven pile fabrics and chenille fabrics , other than fabrics of heading No 5806 :  Of cotton :   Uncut weft pile fabrics  Fabrics woven on handlooms   Cut corduroy  Fabrics woven on handlooms   Other weft pile fabrics  Fabrics woven on handlooms   Warp pile fabrics , epingle (uncut)  Fabrics woven on handlooms   Warp pile fabrics , cut  Fabrics woven on handlooms   Chenille fabrics  Fabrics woven on handlooms Gauze , other than narrow fabrics of heading No 5806 : Of cotton :  Fabrics woven on handlooms ex 5211 ex 5212 5801 ex 5801 21 00 ex 5801 22 00 ex 5801 23 00 ex 5801 24 00 ex 5801 25 00 ex 5801 26 00 5803 ex 5803 10 00 ( a ) accompanied by a certificate of manufacture recognized by the competent authorities of the European Economic Community and conforming to one of the examples in Annex I ( x ) endorsed by one of the recognized authorities of the country of manufacture appearing in Annex II : Within the limits of these tariff quotas , Spain and Portugal shall apply the duties calculated in accordance with the relevant provisions laid down in the 1985 Act of Accession . 2 . For the purposes of this Regulation : ( a ) 'handwoven fabrics' means fabrics woven on looms moved exclusively by hand or foot ; (b ) 'customs value' means the value as defined in the relevant Community rules . 3 . Admission under these quotas shall , however , be granted only for fabrics , pile and chenille : 0 ) The examples of certificates in Annex I to Regulation (EEC) No 4080 / 87 (OJ No L 381 , 31 . 12 . 1987 , p. 34) may, however , be accepted until 31 December 1989 . No L 308 /40 Official Journal of the European Communities 12 . 11 . 88 France Ireland 415 290 25 030 38 545 1 005 332 385 Italy Portugal United Kingdom (b) bearing, at the beginning and end of each item , a stamp approved by the said authorities or , in derogation, a seal , approved by the authorities of the country of manufacture , fixed to each piece ; ( c ) carried direct from the country of manufacture to the European Economic Community . 2 . The second part of each of the quotas referred to in Article 1 ( 1 ) and corresponding to 1 136 000 and 951 740 ECU respectively , shall constitute the reserve . 3 . Regulations (EEC) No 2779 / 78 0 ) and (EEC) No 289 / 84 ( 2 ) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ECU . 4 . In this respect, the following shall be considered to have been carried direct : ( a ) goods which , in carriage , do not cross the territory of a country not a member of the European Communities . Goods temporarily held in ports of non-member countries shall not be excluded from the definition of direct carriage provided that they are not transhipped there; Article 3 ( b ) goods which , in carriage , cross the territory of one or more countries not members of the European Communities or are transhipped in such a country , provided that they cross such territory while covered by a single transport document drawn up in the country of manufacture . 1 . If 90 % or more of one of a Member State's initial shares as specified in Article 2 ( 1 ), or of that share less the portion returned to the reserve where Article 5 is applied , has been used up , that Member State shall without delay , by notifying the Commission, draw a second share equal to 15 % of its inital share, rounded up where necessary to the next whole number , to the extent permitted by the amount of the reserve . 2 . If, after one or other of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , using the procedure provided for in paragraph 1 , draw a third share , equal to 7,5 % of its initial share , rounded up where necessary to the next whole number . Article 2 1 . A first part of the quotas of a value corresponding to 1 180 000 ECU for silk products and 1 117 260 ECU for cotton products shall be allocated among the Member States ; the respective shares of the Member States which , subject to Article 5 , shall be valid from 1 January to 31 December 1989 shall correspond to the following values : ( a ) for silk products referred to in Article 1(1 ) 3 . If, after one or other of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , using the same procedure , draw a fourth share equal to the third . (ECU) This process shall continue to apply until the reserve is used up . Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 54 000 54 000 494 000 37 400 25 500 270 000 35 400 109 000 10 500 90 200 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that they may not be used up . It shall inform the Commission of its reasons for applying this paragraph . ( b ) for cotton products referred to in Article 1(1 ) Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1989 . (ECU) 38 100 97 425 145 800 9 160 14 520 Benelux Denmark Germany Greece Spain (&gt;) OJ No L 333 , 30 . 11 . 1978 , p. 5 . ( 2 ) OJ No L 33 , 4 . 2 . 1984 , p. 2 . 12 . 11 . 88 Official Journal of the European Communities No L 308 / 41 Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quotas . ' Article 5 Member States shall return to the reserve , not later than 1 October 1989 , the unused portion of their initial share which , on 15 September 1989 , is in excess of 20 % of the initial amount. They may return a larger quantity if there are reasons to believe that it might not be used . 2 . The Member States shall ensure that importers of theproducts in question have free access to the shares allocated to them. Each Member State shall , not later than 1 October 1989 , notify the Commission of the jtotal quantities of the said goods imported up to and including 15 September 1989 and charged against the appropriate Community tariff quota , and of any quantities of the initial shares returned to the corresponding reserves . 3 . The Member States shall charge imports of the products against their shares as and when they are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 .Article 6 The Commission shall keep an account of the shares drawn by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserves have been used up . It shall inform the Member States , not later than 5 October 1989 , of the amounts still in reserve after amounts have been returned thereto pursuant to Article 5 . Article 8 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . It shall ensure that the drawing which uses up a reserve does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing . Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 7 1 . The Member States shall take all measures necessary to ensure that supplementary drawings of shares pursuant to Article 10 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1988 . For the Council The President A. TSOCHATZOPOULOS class="page"> 12 . 11 . 88 Official Journal of the European Communities No L 308 / 43 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE /  ANEXO I MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODELE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO class="page"> 1 Exportador (Nombre, direcciÃ ³n completa, paÃ ­s) 2 NÃ ºmero 00000 3 Destinatario (Nombre, direcciÃ ³n completa, paÃ ­s) CERTIFICADO RELATIVO A LOS PRODUCTOS DE SEDA O DE ALGODON TEJIDOS EN TELARES A MANO expedido para la obtenciÃ ³n del beneficio del rÃ ©gimen arancelario preferencial en la Comunidad EconÃ ³mica Europea 4 PaÃ ­s de fabricaciÃ ³n 5 PaÃ ­s de destino 6 Lugar y fecha de embarque - medio de transporte 7 Datos suplementarios 8 Marcas y numeraciÃ ³n - nÃ ºmero y naturaleza de los bultos - DESIGNACIÃ N DETALLADA DE LAS MERCANCÃ AS 9 Cantidad O 10 Valor FOB (2) 1 1 VISADO DE LA AUTORIDAD COMPETENTE El abajo firmante certifica que el envÃ ­o descrito mÃ ¡s arriba contiene.exclusivamente productos textiles fabricados en telares a mano por la artesanÃ ­a rural del paÃ ­s indicado en la casilla n ° 4;  cada pieza estÃ ¡ provista de al principio y al final , de un sello autorizado (3) de un plomo n ° (3) (1 ) In dÃ ­ qu es e si s e tr a ta d e u n n Ã º m e ro d e piezas, d e metr os , d e m 2 o de kilogram os . (2 ) E n la m o n e d a d e l c o n tr a to d e comprav enta . (3 ) T Ã ¡c he se lo q u e n o proced a . 12 Autoridad competente (Nombre, direcciÃ ³n completa, paÃ ­s) (Firma) (Sello) class="page"> 2 Nummer 000001 EksportÃ ¸r (navn , fuldstÃ ¦ndig adresse, land) 3 Modtager (navn, fuldstÃ ¦ndig adresse, land) 0 CERTIFIKAT VEDR0RENDE HANDVÃ VEDE PRODUKTER AF SILKE ELLER BOMULD udstedt med henblik pi opnÃ ¥else af prÃ ¦fe ­ rencetoldbehandling i Det EuropÃ ¦iske ÃKONOMISKE FÃ ¦llesskab 4 Fremstillingsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 9 MÃ ¦ngde (1 )8 MÃ ¦rker og numre  Antal kolli og deres art  N0JE BESKRIVELSE AF VARERNE 10 VÃ ¦rdi fob (2) 11 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede erklÃ ¦rer, at :  ovenfor beskrevne forsendelse udelukkende indeholder hÃ ¥ndvÃ ¦vede produkter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land, der er anfÃ ¸rt i rubrik nr. 4 ;  hvert stykke er:  i hver ende forsynet med et godkendt stempel (3),  forsynet med en plombe nr. (3) V) H v o rv id t d e t dr ej er si g o m a n ta l dele, mete r , m 2 e lle r ki lo (2 ) Valut a , d e r e r an fÃ ¸ rt i kÃ ¸bekont rakten .. (3 ) Ik ke a n ve n d te overstre ges . 12 Kompetent myndighed (navn, adresse, land) Sted .. Dato (Underskrift) (Stempel) class="page"> 1 AusfÃ ¼hrer (Name, vollstÃ ¤ndige Anschrift, Land) 2 Nummer 00000 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift, Land) BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE ERZEUGNISSE AUS SEIDE ODER BAUMWOLLE ausgestellt fÃ ¼r die Zulassung zur zoll ­ tariflichen Yorzugsregelung in der EuropÃ ¤ischen Wirtschaftsgemeinschaft 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verschiffung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 8 Zeichen und Nummern  Anzahl und Art der PackstÃ ¼cke GENAUE BESCHREIBUNG DER ERZEUGNISSE 9 Menge ( 1 ) 10 Wert fob (2) 1 1 SICHTVERMERK DER ZUSTANDIGEN BEHÃ RDE Der Unterzeichnende bescheinigt , daÃ  die vorstehend bezeichnete Sendung ausschlieÃ lich auf HandwebstÃ ¼hlen in lÃ ¤ndlichen Betrieben des in Feld Nr. 4 angegebenen Landes hergestellte Gewebe enthÃ ¤lt ;  jedes StÃ ¼ck am Anfang und am Ende mit einem zugelassenen Stempel (3 ) mit einer Plombe Nr (3) versehen ist . (1 ) Angebe n , o b e s si ch u m StÃ ¼ck, Mete r , Q ua dr at m et er o d e r K ilo gr am m hande lt . (2 ) In d e r im Ka uf ve rtr ag an ge ge be ne n WÃ ¤hru ng . (3 ) N ic ht zu tr ef fe nd es streich en . 12 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift, Land) Ort Datum (Unterschrift) (Stempel) class="page"> 2 Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  000001 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) 3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã ¤Ã  Ã Ã Ã ¤Ã Ã Ã ©Ã ¤Ã  Ã  Ã Ã Ã Ã Ã Ã Ã Ã ¡Ã  Ã ¥Ã ¦Ã Ã £Ã Ã Ã ¤Ã  Ã Ã Ã ¥ Ã Ã §Ã Ã ¥Ã  Ã ¥Ã ¦Ã Ã ÃÃ Ã Ã Ã  Ã Ã ¡Ã Ã Ã Ã ÃÃ  ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·&lt;^ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  4 Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½  Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã Ã ± O 10 Ã Ã ¾Ã ¯Ã ± fob (2) 1 1 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ O Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹ :  Ã · Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã µ Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ±Ã ½Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ­Ã Ã ¿Ã Ã ½ Ã Ã Ã ±Ã ½Ã ¸Ã µÃ ¯ Ã ¼Ã µ Ã ±Ã Ã ³Ã ±Ã »Ã µÃ ¹Ã  Ã ±ÃÃ  Ã ¿Ã ¹Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ±Ã Ã ¹Ã ¸ . 4 '  Ã ºÃ ¬Ã ¸Ã µ Ã Ã ÃÃ ¹ Ã Ã ­Ã Ã µÃ ¹ :  Ã Ã Ã ·Ã ½ Ã ±Ã Ã Ã ® Ã ºÃ ±Ã ¹ Ã Ã Ã ¿ Ã Ã ­Ã »Ã ¿Ã , Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã · Ã Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ± (3) #  Ã ¼Ã ¿Ã »Ã Ã ²Ã ´Ã ±Ã Ã Ã ¬Ã »Ã ¹Ã Ã · Ã ±Ã Ã ¹Ã ¸ . . . . (3). C) Ã  Ã ½Ã ± Ã  Ã ­Ã  Ã ±Ã  Ã µ Ã µÃ ¬ Ã ½ Ã Ã Ã  Ã ºÃ µ Ã ¹Ã Ã ± Ã ¹Ã Ã µÃ  Ã ¯ Ã ± Ã Ã ¹ Ã ¸Ã ¼ Ã ¿Ã  Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã Ã ½, Ã ¼Ã ­Ã Ã Ã Ã ½, Ã Ã µ Ã Ã  Ã ±Ã ³ Ã  Ã ½Ã ¹ Ã ºÃ  Ã ½ Ã ¼Ã ­ Ã Ã  Ã  Ã ½ Ã ® Ã ºÃ ¹Ã »Ã Ã ½. (2 ) Ã £ Ã Ã ¿ Ã ½Ã  Ã ¼Ã ¹ Ã Ã ¼ Ã ± Ã Ã · Ã  Ã Ã Ã ¼Ã ² Ã ¬Ã  Ã µÃ  Ã  ÃÃ Ã »Ã ®Ã Ã µÃ  Ã  . (3 ) Ã  Ã · Ã ´Ã ¹ Ã ± Ã ½Ã ¿ Ã ± Ã ¦ Ã µÃ ¯ Ã · Ã Ã µÃ  Ã ¹Ã Ã  Ã ® Ã ­Ã ½Ã ´Ã µÃ ¹Ã ¾Ã ·. 1 2 Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) Ã Ã ½ Ã Ã Ã ¹Ã  (Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 3 Consignee (Name, full address, country) CERTIFICATE RELATING TO SILK OR COTTON HANDLOOM PRODUCTS issued with a view to obtaining the benefit of the preferential tariff regime in the European Economic Community 4 Country of manufacture 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Quantity ( 1 ) 10 FOB value (2) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that :  the consignment described above contains only handloom textile products of the cottage industry of the country shown in box No 4,  to each piece is attached :  at the beginning and end, an approved stamp (3).  a seal No (3). (1 ) S ta te w h e th e r in pieces, metr es , sq u a re m e tr e s o r kilogram s . (2 )T he c u rr e n c y o f th e co n tr a ct o f sale. (3 ) D el et e a s appropr iate . 12 Competent authority (Name, full address, country) At , on (Signature) (Seal) class="page"> 1 Exportateur (Nom, adresse complete, pays) 2 Num6ro 00000 3 Destinataire (Nom, adresse complete, pays) CERTIFICAT CONCERNANT LES PRODUITS DE SOIE OU DE COTON, TISSÃ S SUR METIERS A MAIN dÃ ©livrÃ © en vue de l'obtention du b £n6fice du regime tarifaire prÃ ©fÃ ©rentiel dans la Communaute Ã ©conomique europÃ ©nne 4 Pays de fabrication 5 Pays de destination 6 Lieu et date d'embarquement  moyen de transport 7 Donn6es supp!6mentaires 8 Marques et num6ros  nombre et nature des colis DESIGNATION DÃ TAILLÃ E DES MARCHANDISES 9 Quantity ( 1 ) 1 0 Valeur fob (2) 1 1 VISA DE L'AUTORITÃ  COMPETENTE Je soussign6, certifie que l'envoi d6crit ci-dessus contient exclusivement des produits textiles fabriqu6s sur metiers &amp; main par l'artisanat rural du pays indiqu6 dans la case n ° 4 ; chaque piÃ ¨ce est munie au d6but et &amp; la fin , d'un cachet agr66 (3) d'un plomb n ° (3). (1 ) In di qu er s' il s' ag it d 'u n n o m b re d e pieces, d e metr es , d e m 2 o u de kilogramm es . (2 ) D an s la m o n n a ie d u c o n tr a t d e vente .. (3 ) B iff er la m e n tio n inutile. 12 Autorit6 comp6tente (Nom, adresse complete, pays) A , le (Signature) (Sceau) class="page"> 1 Esportatore (nome, indirizzo completo, paese) 2 Numero 00000 3 Destinatario (nome, indirizzo completo, paese) CERTIFICA70 RELATIVE) A! PRODOTTI Dl SETA O Dl COTONE LAVDRAT1 SU TELAI A MANO rilasciato per ottenere il beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 4 Paese di fabbricazione 5 Paese di destinazione 6 Luogo e data d'imbarco  Mezzo di trasporto 7 Dati supplemental*!' 8 Marche e numeri  Numero e natura dei colli  DESIGNAZIONE DETTAGLIATA DELLE MERCI 9 Quantity ( 1 ) 1 0 Valore fob (2) 11 VISTO DELL'AUTORITÃ COMPETENTE II sottoscritto certifica che :  la partita descritta sopra contiene esclusivamente prodotti tessili fabbricati su telai a mano dall'artigianato rurale del paese indicato nella casella n . 4 ;  ogni pezza 6 munita :  all'inizio e alia fine, di un marchio riconosciuto dalle autoritÃ (3).  di un sigillo di piombo n (3). i In d ic a r e o c s i u tr a tt a d i u n n u m e ro a i pezz e , a i met ri ,, a i m' o a i ch ilo g ra m m i )N el la m o n e ta d e l co n tr a tt o d i vendit a .. )C an ce lla re la m e n zi o n e inutile. 12 AutoritÃ competente (nome, indirizzo completo, paese) A . ii (Firma) (Sigillo) class="page"> 2 Nummer 000001 Exporteur (naam, volledig Ã ¥dres, land) . 3 Geadresseerde (naam, volledig Ã ¥dres, land) certificaat BETREFFENDE OP HANDWEEFGETOUWEN VER ­ VAARDIGDE PRODUKTEN VAN ZIJDE OF KATOEN afgeleverd met het oog op het bekomen van de voordelen van het regime der tariefpreferenties in de Europese Economische Gemeenschap 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inscheping  vervoermiddel 7 Bijkomende gegevens 9 Hoeveel ­ heid (') 10 fob waarde (2) 8 Merken en nummers  aantal en soort der colli  NAUWKEURIGE OMSCHRIJVING VAN DE GOEDEREN 1 1 VISUM VAN DE BEVOEGDE AUTORITEIT: lk, ondergetekende, verklaar dat de hierboven omschreven zending uitsluitend produkten bevat welke in de huis industrie op handweefgetouwen zijn vervaardigd in het land aangeduid in vak nr. 4.  leder stuk is voorzien aan het begin en aan het einde, van een erkend stempel (3) van een loodje nr (3) (1 )A an ta l a a n te du id en in stukken, mete rs , vi er ka nt e m et er s of kilogramm en .. (2 ) D e m un t v a n h et verkoopco ntract .. (3 ) O nn od ig e schrappe n .. 12 Bevoegde autoriteit (naam, volledig Ã ¥dres, land) Te de . (Handtekening) (Stempel) class="page"> 1 Exportador (Nome, endereÃ §o completo, pais) v 2 Numero 00000 3 DestinatÃ ¥rio (Nome, endereÃ §o completo, paÃ ­s) CERTIF1CADO RELATIVO AOS PRODUTOS DE SEDA OU DE ALGODÃ O, TECIDOS EM TEARES MANUAIS emitido tendo em vista a obtenÃ §Ã £o do beneficio do regime pautal preferencial na Comunidade Econ6mica Europeia 4 PaÃ ­s de fabrico 5 PaÃ ­s de destino 6 Lugar e data de embarque - melo de transporte 7 Dados suplementares 8 Marcas e nÃ ºmeros - nÃ ºmeros e natureza dos volumes - DESIGNAÃ Ã O PORMENORIZADA DAS MERCADORIAS 9 Quantidade O 10 Valor FOB O 11 VISTO DA AUTORIDADE COMPETENTE Eu, abaixo assinado, certifico que a encomenda acima descrita contÃ ©m exclusivamente produtos tÃ ªxteis fabricados em teares manuals pelo artesanato rural do paÃ ­s indicado na casa n ? 4;  todas as peÃ §as sÃ £o acompanhadas no inÃ ­cio e no fim, de um selo autorizado Ode um chumbo n ? (*) U In d ic a r s e s e tr a ta d e u m n u m e ro d e peÃ §a s , d e metr os , d e m* o u d e quilogram as .. (2 ) N a m o ed a d o co n tr at o d e venda .. (3 ) R is ca r a m en Ã §Ã £ o i n u ti I. 12 Autoridade competente (Nome, endereÃ §o completo, paÃ ­s) (Assinatura) (Selo) class="page"> 12 . 11 . 88 Official Journal of the European Communities No L 308 /63 ANEXOII- BILAGII-ANHANG II-Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II-ANNEXII-ANNEXEII-ALLEGATO II- BIJLAGEII-ANEXOII PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico India Indien Indien (para los tejidos de seda ) eller ( for stoffer af silke) ÃÃ ½Ã ´Ã ¯Ã ± oder ( fÃ ¼r Gewebe aus Seide ) Ã ® (Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã Ã Ã ¬ Ã Ã Ã ¬Ã Ã ¼Ã ±Ã Ã ±) or (for silk fabrics)India Textile CommitteeInde Central Silk Board India India ou (pour les tissus de soie) o (per i tessuti di seta ) of (voor weefsels van zijde) (para os tecidos de seda )Ã ­ndia PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Export Promotion BureauPakistan Pakistan Pakistan Pakistan PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Department of Foreign TradeThailand ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Bangladesh Bangladesh Bangladesch Export Promotion Bureau Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Service national de l'artisanat et de l'industrieLaos Laos Laos Laos Laos Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Department of Commerce No L 308 /64 Official Journal of the European Communities 12 . 11 . 88 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador DirecciÃ ³n de comercio internacional Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras DirecciÃ ³n general de comercio exterior Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften , Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala Guatemala DirecciÃ ³n de comercio interior y exterior Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionales